Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  ANGELA PEDRERA,
  and other similarly situated individuals,

          Plaintiff (s)
  v.

  P & Y OPERATIONS INC.
  PBS OPERATIONS INC,
  PATRICIA BORGES,
  and ALEXEY SAN MARTIN

        Defendants,
  _________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff ANGELA PEDRERA, and other similarly situated

  individuals, by and through the undersigned counsel, and hereby sues Defendants P & Y

  OPERATIONS INC., PBS OPERATIONS INC, PATRICIA BORGES, and ALEXEY SAN

  MARTIN, individually and alleges:

       1. This is an action to recover money damages for unpaid half-time overtime wages under

          the laws of the United States. This Court has jurisdiction pursuant to Title 28 U.S.C. §

          1337 and by Title 29 U.S.C. § 201-219, § 216(b), the Fair Labor Standards Act, “the

          Act”, (Section 216 for jurisdictional placement).

       2. Plaintiff ANGELA PEDRERA is a resident of Miami-Dade County, within the

          jurisdiction of this Honorable Court. Plaintiff is a covered employee for purposes of the

          Act.




                                              Page 1 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 13



     3. Corporate Defendants P & Y OPERATIONS INC. and PBS OPERATIONS INC are

        Florida corporations with place of business within the jurisdiction of this Court. At all

        times material Defendants were and are engaged in interstate commerce.

     4. The individual Defendants PATRICIA BORGES, and ALEXEY SAN MARTIN, were

        and are owners/partners and directed operations of the corporations mentioned in

        paragraph # 3.

     5. Pursuant to 29 U.S.C. § 203 (r)(1) and pursuant to 29 C.F.R. §791.2., Defendants P & Y

        OPERATIONS INC. and PBS OPERATIONS INC, are a joint enterprise and joint

        employers of Plaintiff.

     6. All the actions raised in this complaint took place in Miami-Dade County Florida, within

        the jurisdiction of this Court.

                         ALLEGATIONS COMMON TO ALL COUNTS

     7. This cause of action is brought by Plaintiff as a collective action to recover from

        Defendants overtime compensation, liquidated damages, and the costs and reasonably

        attorney’s fees under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C.

        § 201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff, and all other current and

        former employees similarly situated to Plaintiff (“the asserted class”) and who worked in

        excess of forty (40) hours during one or more weeks on or after August 2016, (the

        “material time”) without being compensated overtime wages pursuant to the FLSA.

     8. Corporate Defendants P & Y OPERATIONS INC. and PBS OPERATIONS INC are

        retail businesses operating as Shell, Chevron, and Mobil gas stations and convenience

        stores. Defendants P & Y OPERATIONS INC. and PBS OPERATIONS INC operate at

        least four (4) gas stations and convenience stores located in the South Miami area.



                                          Page 2 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 13



        Defendants sell convenience store related merchandise, including soft beverages, beers,

        and wine. Plaintiff worked at the gas stations/convenience stores located at 950 SW

        87 Ave., Miami, Florida 33174 (Shell), and 10450 West Flagler ST., Miami Florida

        33174 (Chevron).

     9. Pursuant to 29 U.S.C. § 203 (r)(1), Defendants P & Y OPERATIONS INC. and PBS

        OPERATIONS INC are a joint enterprise because: 1) the two companies have the same

        or related business activities; 2) the two companies operated out of the same location; 3)

        the two companies shared centralized management offices, facilities, equipment and

        supplies; 4) P & Y OPERATIONS INC. and PBS OPERATIONS INC operated as a

        single unit for a common business purpose; 5) between P & Y OPERATIONS INC. and

        PBS OPERATIONS INC existed unified operation and common control, and they

        operated as a single unit; 6) P & Y OPERATIONS INC. and PBS OPERATIONS INC

        shared a common business purpose, the profitable operation of both companies; 7) P & Y

        OPERATIONS INC. and PBS OPERATIONS INC had interdependent financial interest;

        8) existed common ownership; 9) while working at PBS OPERATIONS INC, Plaintiff

        was paid by P & Y OPERATIONS INC.

     10. Pursuant 29 C.F.R. §791.2, P & Y OPERATIONS INC. and PBS OPERATIONS INC

        were joint employers because: 1) P & Y OPERATIONS INC. and PBS OPERATIONS

        INC through their owners/managers, had equal and absolute control over the Plaintiff and

        other employees similarly situated; 2) P & Y OPERATIONS INC. and PBS

        OPERATIONS INC through their management jointly and equally determined terms and

        employment conditions of Plaintiff and other employees similarly situated; 3) P & Y

        OPERATIONS INC. and PBS OPERATIONS INC operated out of the same facilities



                                          Page 3 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 13



        where Plaintiff and the other similarly situated employees worked; 4) the work performed

        by Plaintiff and other similarly situated individuals were an integral part of the business

        operation of P & Y OPERATIONS INC. and PBS OPERATIONS INC; 5) both

        companies had the power to hire and to fire employees; 6)while working at PBS

        OPERATIONS INC, Plaintiff was paid by P & Y OPERATIONS INC.

     11. Therefore, because the work performed by Plaintiff and other similarly-situated

        individuals, simultaneously benefited all Defendants and directly or indirectly furthered

        their joint interest, Defendants P & Y OPERATIONS INC. and PBS OPERATIONS INC

        are a joint enterprise as defined in 29 U.S.C. § 203 (r)(1), and they are also joint

        employers as defined in 29 C.F.R. §791.2.

     12. Defendants P & Y OPERATIONS INC. and PBS OPERATIONS INC are the joint

        employers of Plaintiff and other similarly situated employees under the FLSA’s broad

        definition of “employer”, (29 U.S.C. §203 (d)), and they are jointly liable for Plaintiff’s

        damages.

     13. Defendants P & Y OPERATIONS INC. and PBS OPERATIONS INC hereinafter will be

        called collectively P & Y OPERATIONS, or Defendant.

     14. Defendants P & Y OPERATIONS, PATRICIA BORGES, and ALEXEY SAN MARTIN

        employed Plaintiff ANGELA PEDRERA as a cashier and general store employee, from

        approximately May 01, 2011, to August 06, 2019, or more than 8 years. However, for

        FLSA’s purposes Plaintiff’s relevant period of employment is 155 weeks.

     15. Plaintiff was a full time, non-exempted, hourly employee. Within the relevant

        employment period, Plaintiff was paid at the regular rate of $11.60 an hour, for 141




                                           Page 4 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 13



        weeks, and for her last 14 weeks of employment with Defendants, Plaintiff was paid at

        the rate of $12.47 an hour.

     16. Plaintiff’s responsibilities included all the duties of a store attendant, including helping

        customers, cashier, receiving incoming shipments, stocking shelves, handling inventory,

        managing cash, cleaning bathrooms and floors, and all the work related to a gas

        station/convenience store operation.

     17. During the relevant time of employment with Defendants, Plaintiff had a regular

        schedule, she worked 6 days per week; from Monday to Friday Plaintiff began to work at

        5:30 PM and she finished her shift at 4:00 PM (10.5 hours each day). On Saturdays

        Plaintiff worked from 6:00 AM to 11:00 AM (5 hours). Thus, Plaintiff worked a total of

        57.5 hours every workweek. Plaintiff was unable to take bona-fide lunch periods.

     18. Plaintiff worked a substantial amount of overtime hours and she was paid for all her

        hours, but at her regular rate. Plaintiff was not paid for overtime hours as required by the

        FLSA.

     19. Plaintiff did not clock-in and out. Nevertheless, Defendants were able to track the hours

        worked by Plaintiff and other similarly situated employees, because Plaintiff worked

        under the supervision of the owners of the business, and because she was under constant

        security cameras surveillance.

     20. Therefore, Defendants willfully failed to pay Plaintiff for overtime hours at the rate of

        time and a half her regular rate, for every hour that he worked in excess of forty (40), in

        violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     21. Plaintiff was paid weekly by direct deposits. Defendants paid Plaintiff $467.00 less

        deductions by direct deposit, plus $200.00, or lately $250.00 in cash.



                                            Page 5 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 13



     22. Defendants did not provide Plaintiff with paystubs or records providing accurate

        information regarding accounting for days and hours worked, wage rate, classification of

        the employee’s labor, and withholdings of employment taxes.

     23. On or about August 6, 2019, Plaintiff resigned from her position to pursue better

        employment opportunities.

     24. Plaintiff seeks to recover half-time overtime for the hours that were paid to her at regular

        rate, plus liquidated damages and any other remedy allowable by law.

     25. The additional persons who may become Plaintiffs in this action are employees and/or

        former employees of Defendants who are and who were subject to the unlawful payroll

        practices and procedures of Defendants and were not paid overtime hours at the rate of

        time and one half of their regular rate of pay for all overtime hours worked in excess of

        forty.



                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

     26. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-25 above as if set out

        in full herein.

     27. This cause of action is brought by Plaintiff ANGELA PEDRERA as a collective action

        to recover from Defendants overtime compensation, liquidated damages, costs and

        reasonably attorney’s fees under the provisions of the Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

        other current and former employees similarly situated to Plaintiff (“the asserted class”)

        and who worked in excess of forty (40) hours during one or more weeks on or after



                                             Page 6 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 13



        August 13, 2016, (the “material time”) without being compensated “at a rate not less

        than one and a half times the regular rate at which he is employed.”

     28. Defendants P & Y OPERATIONS INC. and PBS OPERATIONS INC are the joint

        employers of Plaintiff and other similarly situated employees under the FLSA’s broad

        definition of “employer”, (29 U.S.C. §203 (d)), and they are jointly liable for Plaintiff’s

        damages.

     29. Defendants P & Y OPERATIONS INC. and PBS OPERATIONS INC hereinafter will be

        called collectively P & Y OPERATIONS, or Defendant.

     30. Defendant P & Y OPERATIONS is engaged in interstate commerce as defined in §§ 3 (r)

        and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is a retail business

        operating simultaneously as gas station, convenience store, and food beverage business.

        Defendant uses the instrumentalities of interstate commerce. Defendant has more than

        two employees recurrently engaged in commerce or in the production of goods for

        commerce by regularly and recurrently using the instrumentalities of interstate commerce

        to accept and solicit funds from non-Florida sources. Upon information and belief, the

        annual gross revenue of the Employer/Defendant was always in excess of $500,000 per

        annum. By reason of the foregoing, Defendant’s business activities involve those to

        which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

        coverage.

     31. Plaintiff and those similarly situated were employed by an enterprise engage in interstate

        commerce. Plaintiff and those similarly situated through their daily activities were

        regularly engaged in interstate commerce by providing services and support to firms and

        individuals engaged in commerce or in the production of goods for commerce.



                                           Page 7 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 8 of 13



        Additionally, Plaintiff routinely handled credit card transaction. Therefore, there is FLSA

        individual coverage.

     32. Defendants P & Y OPERATIONS, PATRICIA BORGES, and ALEXEY SAN MARTIN

        employed Plaintiff ANGELA PEDRERA as a cashier and general store employee, from

        approximately May 01, 2011, to August 06, 2019, or more than 8 years. However, for

        FLSA’s purposes Plaintiff’s relevant period of employment is 155 weeks.

     33. Plaintiff was a full time, non-exempted, hourly employee. Within the relevant

        employment period, Plaintiff was paid at the regular rate of $11.60 an hour, for 141

        weeks, and for her last 14 weeks of employment with Defendants, Plaintiff was paid at

        the rate of $12.47 an hour.

     34. Plaintiff’s responsibilities included non-exempted duties corresponding to a gas

        station/convenience store employee.

     35. During the relevant time of employment with Defendants, Plaintiff had a regular

        schedule, she worked 6 days per week a total of 57.5 hours. Plaintiff was unable to take

        bona-fide lunch periods.

     36. Plaintiff worked a substantial amount of overtime hours and she was paid for all her

        hours, but at her regular rate. Plaintiff was not paid for overtime hours as required by the

        FLSA.

     37. Plaintiff did not clock-in and out. Nevertheless, Defendants were able to track the hours

        worked by Plaintiff and other similarly situated employees, because Plaintiff worked

        under the supervision of the owners of the business, and because she was under constant

        security cameras surveillance.




                                           Page 8 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 9 of 13



     38. Therefore, Defendant willfully failed to pay Plaintiff for overtime hours at the rate of

        time and a half her regular rate, for every hour that he worked in excess of forty (40), in

        violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     39. Plaintiff was paid weekly by direct deposits. Defendants paid Plaintiff $467.00 less

        deductions by direct deposit, plus $200.00, or lately $250.00 in cash.

     40. Defendants did not provide Plaintiff with paystubs or records providing accurate

        information regarding accounting for days and hours worked, wage rate, classification of

        the employee’s labor, and withholdings of employment taxes.

     41. The records, if any, concerning the number of hours worked by Plaintiff and those

        similarly situated, and the compensation actually paid to such employees should be in the

        possession and custody of Defendants. However, Defendants did not maintain time

        records of hours worked by Plaintiff and other employees, and Plaintiff never saw any

        time-records.

     42. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.

     43. Upon information and belief, Defendants never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments. Defendants violated the Posting requirements of

        29 U.S.C. § 516.4.

     44. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time

        of the filing of this complaint, Plaintiff’s good faith estimate of unpaid overtime hours are

        calculated as follows:




                                            Page 9 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 10 of 13



        *Please note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modification as discovery could dictate.


            a. Total amount of alleged half-time unpaid O/T wages:

               Fifteen Thousand Eight Hundred Forty Dollars and 30/100 ($15,840.30)

            b. Calculation of such wages:

               Total Number of relevant weeks: 155 weeks
               Total of hours worked in a week: 57.5 hours
               Total of overtime hours: 17.5 O/T hours weekly

               1. Overtime Calculations from 8/13/16 to 4/30/19=141 weeks paid at $11.60

               Relevant weeks: 141 weeks
               Paid weekly: $467.00 check plus $200.00 cash= $667.00 weekly
               Regular rate: $667.00:57.5 hours = $11.60 regular rate x 1.5=$17.40 O/T rate
               O/T rate: $17.40-$11.60 rate paid=$5.80 half-time overtime difference

               $5.80 half-time x 17.5 O/T hours=$101.50 weekly x 141 weeks=$14,311.50


               2. Overtime Calculations from 5/01/19 to 8/06/19=14 weeks paid at $12.47

               Relevant weeks: 14 weeks
               Paid weekly: $467.00 check plus $250.00 cash= $717.00 weekly
               Regular rate: $717.00:57.5 hours = $12.47 regular rate x 1.5=$18.71 O/T rate
               O/T rate: $18.71-$12.47 rate paid=$6.24 half-time overtime difference

               $6.24 half-time x 17.5 O/T hours=$109.20 weekly x 14 weeks=$1,528.80

               Total Overtime 1 and 2: $15,840.30


            c. Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid overtime wages.

     45. At all times material, the Employers/Defendants failed to comply with Title 29 U.S.C.

        §207 (a) (1), in that Plaintiff and those similarly-situated performed services and worked

        in excess of the maximum hours provided by the Act but no provision was made by the



                                          Page 10 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 11 of 13



        Defendants to properly pay Plaintiff at the rate of time and one half for all hours worked

        in excess of forty hours (40) per workweek as provided in said Act.

     46. Defendants knew and/or showed reckless disregard of the provisions of the Act

        concerning the payment of overtime wages as required by the Fair Labor Standards Act

        and remain owing Plaintiff and those similarly-situated these overtime wages since the

        commencement of Plaintiff’s and those similarly-situated employee’s employment with

        Defendants as set forth above, and Plaintiff and those similarly-situated are entitled to

        recover double damages.

     47. At the times mentioned, individual Defendants PATRICIA BORGE and ALEXEY SAN

        MARTIN were the owners and operators of P & Y OPERATIONS. Defendants

        PATRICIA BORGES, and ALEXEY SAN MARTIN were the employers of Plaintiff and

        others similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards

        Act” [29 U.S.C. § 203(d)]. These individual Defendants acted directly in the interests of

        corporate Defendant in relation to its employees, including Plaintiff and others similarly

        situated. Defendants PATRICIA BORGES and ALEXEY SAN MARTIN had financing

        and operational control of the corporation, they were responsible for Plaintiff and other

        similarly situated employees’ working conditions, and they are jointly and severally

        liable for Plaintiff’s damages.

     48. Defendants P & Y OPERATIONS, PATRICIA BORGES, and ALEXEY SAN MARTIN

        willfully and intentionally refused to pay Plaintiff overtime wages as required by the law

        of the United States and remain owing Plaintiff these overtime wages since the

        commencement of Plaintiff’s employment with Defendants.




                                          Page 11 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 12 of 13



      49. Plaintiff seeks to recover her unpaid overtime wages accumulated during her time of

            employment with Defendants as allowable by law.

      50. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

            action and is obligated to pay a reasonable attorneys’ fee.



                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff and those similarly situated respectfully requests that this Honorable

   Court:

            A. Enter judgment for Plaintiff ANGELA PEDRERA and other similarly situated

               individuals and against the Defendants P & Y OPERATIONS, PATRICIA BORGES,

               and ALEXEY SAN MARTIN based on Defendants’ willful violations of the Fair

               Labor Standards Act, 29 U.S.C. § 201 et seq.; and

            B. Award Plaintiff ANGELA PEDRERA actual damages in the amount shown to be due

               for unpaid overtime compensation for hours worked in excess of forty weekly, with

               interest; and

            C. Award Plaintiff an equal amount in double damages/liquidated damages; and

            D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

            E. Grant such other and further relief as this Court deems equitable and just and/or

               available pursuant to Federal Law.



                                             JURY DEMAND

  Plaintiff ANGELA PEDRERA demands trial by jury of all issues triable as of right by jury.

  DATED: August 23, 2019



                                               Page 12 of 13
Case 1:19-cv-23535-KMM Document 1 Entered on FLSD Docket 08/23/2019 Page 13 of 13



                                        Respectfully submitted,

                                        By: _/s/ Zandro E. Palma____
                                        ZANDRO E. PALMA, P.A.
                                        Florida Bar No.: 0024031
                                        9100 S. Dadeland Blvd.
                                        Suite 1500
                                        Miami, FL 33156
                                        Telephone: (305) 446-1500
                                        Facsimile: (305) 446-1502
                                        zep@thepalmalawgroup.com
                                        Attorney for Plaintiff




                                   Page 13 of 13
